          Case20-34771
         Case  20-34771 Document
                         Document377-1
                                  397 Filed
                                       Filedinon
                                               TXSB  on 12/10/20
                                                 12/02/20 in TXSB Page
                                                                   Page11ofof44



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                                 ENTERED
                                                                                                                    12/10/2020
                                                             )
In re:                                                       )   Chapter 11
                                                             )
OASIS PETROLEUM INC., et al.,1                               )   Case No. 20-34771 (MI)
                                                             )
                                                             )   (Jointly Administered)
                  Reorganized Debtors.                       )
                                                             )   Re: Docket No. 377

           FINAL DECREE CLOSING CERTAIN OF THE CHAPTER 11 CASES


         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors” as applicable, and after the confirmation of their plan of

reorganization, the “Reorganized Debtors”) for the entry of a final decree (this “Final Decree”)

closing certain of the chapter 11 cases, all as more fully set forth in the Motion; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this court having found that

this is a core proceeding pursuant to 28 U.S.C. § 157(b) and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Reorganized Debtors’ estates, their creditors, and other parties in interest; and this Court having

found that the Reorganized Debtors’ notice of the Motion and opportunity for a hearing on the


1
    Due to the large number of debtor entities in these chapter 11 cases, for which the Debtors have requested joint
    administration has been granted, a complete list of the debtor entities and the last four digits of their federal tax
    identification numbers are not provided herein. A complete list of such information may be obtained on the
    website of the Reorganized Debtors’ claims and noticing agent at www.kccllc.net/oasis. The location of the
    Reorganized Debtors’ service address for purposes of these chapter 11 cases is: 1001 Fannin Street, Suite 1500,
    Houston, Texas 77002.

2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
        Case20-34771
       Case  20-34771 Document
                       Document377-1
                                397 Filed
                                     Filedinon
                                             TXSB  on 12/10/20
                                               12/02/20 in TXSB Page
                                                                 Page22ofof44



Motion were appropriate under the circumstances and no other notice need be provided; and this

Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The following Affiliate Cases are hereby closed; provided that this Court shall retain

jurisdiction as provided in the Plan and the order confirming the Plan (the “Confirmation Order”):

                                Debtor                                      Case No.
         Oasis Midstream Services LLC                                 20-34772
         Oasis Petroleum LLC                                          20-34775
         Oasis Petroleum Marketing LLC                                20-34774
         Oasis Petroleum North America LLC                            20-34777
         Oasis Petroleum Permian LLC                                  20-34778
         Oasis Well Services LLC                                      20-34779
         OMP GP LLC                                                   20-34773
         OMS Holdings LLC                                             20-34776

       2.      The Lead Case of Oasis Petroleum Inc., Case No. 20-34771 shall remain open

pending the entry of a final decree by this Court closing the Lead Case.

       3.      The Remaining Matters, whether or not they pertain to the Lead Case or Affiliate

Cases shall be filed, administered, and adjudicated in the Lead Case without the need to reopen

the Affiliate Cases.




                                                 2
        Case20-34771
       Case  20-34771 Document
                       Document377-1
                                397 Filed
                                     Filedinon
                                             TXSB  on 12/10/20
                                               12/02/20 in TXSB Page
                                                                 Page33ofof44



       4.         Any objections to claims against or interests in the Affiliate Debtors may be filed, administered, and adjudicated in the Lead Case;
       provided, the rights of (i) any respondent to argue that the right to file an objection terminated with the closing of a case are preserved; and the rights of
       the reorganized debtor to contest any such argument are similarly preserved..



       5.         The Closed Affiliate Debtors, no later than fourteen (14) days after the date of entry

of the Final Decree, shall file a post-confirmation report for the fourth quarter of 2020 through the

date of entry of the Final Decree and shall serve a true and correct copy of said statements on the

Acting United States Trustee.

       6.         The Reorganized Debtors shall pay the appropriate sum of quarterly fees due and

payable under 28 U.S.C. § 1930(a)(6)(A) and (B) with respect to the Affiliate Debtors by remitting

payment to the United States Trustee Payment Center, P.O. Box 6200-19, Portland, Oregon,

97228-6200 no later than the later of (x) fourteen days after the date of entry of the Final Decree

and (y) the date on which such quarterly fees are otherwise due, and shall furnish evidence of such

payment to the acting U.S. Trustee, 515 Rusk, Suite 3516, Houston, Texas. The payment shall

reflect the Reorganized Debtors’ account numbers and shall be transmitted with a “Chapter 11

Quarterly Disbursement and Fee Report” available from the acting U.S. Trustee. This Court shall

retain jurisdiction to enforce of fees assessed under 28 U.S.C. § 1930(a)(6)(A) and (B).

       7.         Entry of this Final Decree is without prejudice to (a) the rights of the Reorganized

Debtors or any party-in-interest to seek to reopen any of these Affiliate Cases for cause pursuant

to section 350(b) of the Bankruptcy Code, and (b) the rights of the Reorganized Debtors to dispute,

in an appropriate non-bankruptcy forum, all claims against the Reorganized Debtors in these

chapter 11 cases as contemplated by the Plan. Nothing in this Final Decree shall change the

amount or nature of any distribution, or any other substantive rights, that any claim against or

interest in any Reorganized Debtor would have been entitled to under the Plan, the Confirmation




                                                                      3
        Case20-34771
       Case  20-34771 Document
                       Document377-1
                                397 Filed
                                     Filedinon
                                             TXSB  on 12/10/20
                                               12/02/20 in TXSB Page
                                                                 Page44ofof44



Order, the Bankruptcy Code, the Bankruptcy Rules, or otherwise had this Final Decree not been

entered.

       8.      Quarterly disbursements for the Lead Case will be reported and quarterly fees paid

pending the entry of a final decree by this Court closing the Lead Case.

       9.      All further reporting concerning the administration of the assets and liabilities of

the Affiliate Debtors shall occur only in the Lead Case. A docket entry shall be made in each of

the Affiliate Cases substantially similar to the following:

               An order has been entered in this case directing that all further
               reporting concerning the administration of the assets and liabilities
               in this case will occur only in the case of Oasis Petroleum Inc., Case
               No. 20- 34771. The docket in Case No. 20-34771 should be
               consulted for all matters affecting this case.

       10.     Notwithstanding anything to the contrary in this Final Decree, all of the terms and

conditions of this Final Decree shall be immediately effective and enforceable upon its entry.

       11.     The Reorganized Debtors and their agents are authorized to take all actions

necessary to effectuate the relief granted pursuant to this Final Decree in accordance with the

Motion.

       12.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Decree.


Signed: December 10,2018
        October 17,  2020

                                                      ____________________________________
                                                                    Marvin Isgur
                                                          United States Bankruptcy Judge




                                                  4
